 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7

 8
     WILLIAM A. ZIETZKE,
                                                      No. MC19-0078RSL
 9
                       Petitioner,

10
            v.                                        ORDER

11
     UNITED STATES OF AMERICA,
12
                      Respondent
13

14

15          This matter comes before the Court on William A. Zietzke’s motion to quash and

16   Internal Revenue Service summons served on third-party Bitstamp USA, Inc. The United

17   States has opposed the requested relief. In light of the contested nature of this proceeding,

18   the Clerk of Court is directed to assign a civil action number.

19

20          Dated this 7th day of August, 2019.

21
                                                A
                                                Robert S. Lasnik
22
                                                United States District Judge
23

24

25

26

27

28
     ORDER - 1
